SEC FILE NUMBER 000-50271 CUSIP NUMBER UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): o Form10-Ko Form20-F o Form11-K x Form10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended: March 31, 2013 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Orion Futures Fund L.P. Full Name of Registrant Citigroup Orion Futures Fund L.P.; Salomon Smith Barney Orion Futures Fund L.P. Former Name if Applicable c/o Ceres Managed Futures LLC, 522 Fifth Avenue, 14th Floor Address of Principal Executive Office (Street and Number) New York, New York 10036 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense o (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant’s quarterly report on Form 10-Q for its first fiscal quarter (“Form 10-Q”) was due on May 15, 2013.On May 8, 2013, Ceres Managed Futures LLC, the general partner of the registrant (the “General Partner”), discovered an error in the calculation of certain fees and brokerage commissions charged to the registrant.Based on an initial investigation, the General Partner believes that the error represents approximately 1% of the registrant’s net asset value as of March 31, 2013, and a more thorough investigation is still ongoing.The General Partner is in the process of determining, among other things, what reimbursements will be made to the registrant, how such reimbursement would affect the registrant’s Form 10-Q, including the interim financial statements for the period ending March 31, 2013, what remediation steps should be taken and which current and former investors were impacted by this error.As a result, the registrant was unable to timely file its Form 10-Q. - 2 - PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Damian George 296-1292 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesxNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesoNo x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. - 3 - Orion Futures Fund L.P. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date May 16, 2013 By /s/ Damian George Damian George Ceres Managed Futures LLC Chief Financial Officer and Director INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. - 4 -
